Howard, J., orally.
— This is an application for a mandamus to the treasurer of the town of Tremont to issue a warrant of distress against the collector for neglecting to collect a tax assessed upon the district for the building of a school*483house. It is presented to us by virtue of sect. 111, chap. 14, R. S. and sect. 33, chap. 17, R. S. It is alleged that a portion of the tax has been collected and paid over to the treasurer, and that the balance is unpaid. Clark answers, admitting that all the proceedings have been had that are alleged, but further says he has been advised and believes that the assessment was illegal, and prays the judgment of the Court thereon.
Herbert, for the petitioners.
Drinkwater, for the respondent.
The treasurer has the power to issue such a warrant, and in some cases it becomes his duty. The collector, having a warrant from competent authority, was bound to proceed under it. With the anterior proceedings he had no concern. An officer appointed to collect the public revenue must, ex ?iecessitate rei, obey his warrant, and he will be protected in so doing. He holds in his hands the sinews of government, and neither his fears that individuals may be injured, nor his doubts about the validity of anterior proceedings, will excuse him. If individuals are injured they have their remedy at law, or they may see fit to waive any injury they have received. The collector has no judicial power. He is only to know whether his warrant proceeds from competent authority. If so, he must fulfil it as he is commanded.
We do not now decide, nor is it necessary to examine, whether the anterior proceedings in assessing the tax were correct or not.

Mandamus to issue.